                                    Case 18-25500          Doc 17-1   Filed 12/28/18    Page 1 of 5



                           In the United States Bankruptcy Court for the District of Maryland

                          In re:                                              Case No. 18-2-5500 TJC

                          CARMEN MATTHEWS and                                 Chapter 13
                          ROWAN MATTHEWS,
                                                                              CERTIFICATE OF SERVICE OF
                                   Debtors.                                   CHAPTER 13 PLAN
                          Select Section 1, A, B, or C, and complete Sections 2 and 3 if applicable, even if Section 1(A) is
                          selected.

                          1.        (Select A, B, or C):

                                 A.      This is an original plan, filed concurrently with the Petition, which will be mailed
                          by the Clerk to all creditors on the Matrix. [THIS OPTION MAY ONLY BE USED WHEN THE
                          PLAN IS FILED WITH THE PETITION]

                                  B.      AMENDED PLANS ONLY INCREASING PAYMENTS: The Amended Chapter
                          13 Plan     filed herewith /    filed on [date], makes no changes from the last previously-filed
                          plan other than to increase the amount payable under the plan. In such event, no service is
                          required.

                                  C.       ALL OTHER PLANS: This is to certify that on the 28th day of December, 2018, I
                          caused (i) the Chapter 13 Plan      filed herewith /    filed on [date], and (ii) if applicable, the
                          Order Denying Confirmation With Leave to Amend, to be mailed by first class mail, postage
                          prepaid, to all addresses on the attached matrix or list. (If any parties on the matrix were served
                          by CM/ECF instead of by mail, so indicate on the matrix with the email address served as
                          indicated on the CM/ECF Notice of Electronic Filing).

                          AND

                          Check and complete Section 2 and Section 3 if liens are proposed to be valued or avoided
                          through the Plan.

                          2.         I caused the Chapter 13 Plan     filed herewith /   filed on[date] to be served pursuant
                          to Bankruptcy Rule 7004 on the following creditor whose lien is proposed to be impacted by the
                          Plan (and not by separate motion) under Plan Paragraph 5.1 or 5.3. State address served and method
                          of service. See Bankruptcy Rule 7004(h) if the party served is an insured depository institution.
                          Attach separate sheets or repeat this paragraph for each such creditor served.

                          Name of Creditor:
                          Name Served:
                          Capacity (Resident Agent, Officer, etc.):
                          Address:
                          City, State, Zip:
                          Method of Service: Certified Mail, Return Receipt Requested
                          Date Served:
  THE WEISS LAW
    GROUP, LLC
6404 IVY LANE SUITE 650
 GREENBELT, MD 20770
     (301) 924–4400
                                   Case 18-25500       Doc 17-1      Filed 12/28/18     Page 2 of 5




                          AND Select A or B:

                          A.         A proof of claim has been filed with respect to the lien or claim at issue prior to
                          service of the Plan. I also mailed a copy of the Plan and supporting documents under Section 3
                          below to the claimant at the name and address where notices should be sent as shown on the
                          proof of claim.

                          B.         No proof of claim has been filed for the lien or claim at issue.

                          3.         Along with each copy of the Plan served under Section 2, I included copies of
                          documentation supporting Debtor’s entitlement to the relief sought in Plan Paragraph 5.1 or 5.3
                          with respect to that creditor (for example, documents establishing the value of the property and
                          the amount of any prior liens and the lien at issue), which I have also filed with the Court as a
                          supplement to the Plan. This supplemental material need not be served with the plan on all
                          creditors, only on affected secured creditors.

                                     This is an amended Plan and the documentation supporting Debtor’s entitlement to the
                          relief sought in Plan Paragraph 5.1 or 5.3 has been previously served and filed as ECF docket
                          entry       .

                          I HEREBY CERTIFY that the foregoing is true and correct.

                          Date: December 28, 2018                               Respectfully Submitted,

                                                                                THE WEISS LAW GROUP, LLC


                                                                                By: _______/s/ Brett Weiss________
                                                                                   BRETT WEISS, #02980
                                                                                   6404 Ivy Lane, Suite 650
                                                                                   Greenbelt, Maryland 20770
                                                                                   (301) 924-4400
                                                                                   brett@BankruptcyLawMaryland.com




  THE WEISS LAW
    GROUP, LLC
6404 IVY LANE SUITE 650
 GREENBELT, MD 20770
     (301) 924–4400
                                                                           –2–
                                      Case 18-25500     Doc 17-1   Filed 12/28/18   Page 3 of 5



                        Internal Revenue Service                     Cashnet USA
                        Centralized Insolvency Operation             200 W Jackson Blvd
                        PO Box 7346                                  Chicago, IL 60606-6910
                        Philadelphia, PA 19101-7346
                                                                     Children's National Medical Center
                        State of Maryland                            111 Michigan Avenue, NW
                        Comptroller of the Currency                  Washington, DC 20010
                        Compliance Division, Room 409
                        301 West Preston Street                      Convergent
                        Baltimore, MD 21201                          800 SW 39th St.
                                                                     PO Box 9004
                        Amazon                                       Renton, WA 98057
                        PO Box 981400
                        El Paso, TX 79998                            Credit Collection Services
                                                                     2 Wells Ave
                        Ameriloan                                    Newton, MA 02459-3210
                        522 14th St.
                        Box 130                                      DirecTV
                        Ponca City, OK 74601                         PO Box 6550
                                                                     Englewood, CO 80155-6550
                        ARM
                        PO Box 129                                   Energy FCU
                        Thorofare, NJ 08086                          5 Choke Cherry rd
                                                                     Rockville, MD 20850
                        Associated Credit Services
                        115 Flanders Rd. Ste. 140                    EOS CCA
                        Westborough, MA 01581                        700 Longwater Dr
                                                                     Norwell, MA 02061
                        Bank Of America, N.A.
                        100 North Tryon Street                       First Premier Bank
                        Charlotte, NC 28255                          PO Box 5524
                                                                     Sioux Falls, SD 57117-5524
                        BB&T Loan Services
                        P.O. Box 2306                                Fradkin and Weber
                        Wilson, NC 27894                             200 E Joppa Rd Ste 301
                                                                     Towson, MD 21286-3108
                        Caine & Weiner
                        P.O. Box 5010                                Geico Insurance
                        Woodland Hills, CA 91365                     1 Geico Plaza
                                                                     Bethesda, MD 20810-0001
                        Capital One Bank
                        PO Box 85015                                 Harley Davidson Financial
                        Richmond, VA 23285-5015                      4150 Technology Way
                                                                     Carson City, NV 89706
THE WEISS LAW
  GROUP, LLC
04 IVY LANE SUITE 650
REENBELT, MD 20770
   (301) 924–4400
                                                                   –3–
                                       Case 18-25500       Doc 17-1   Filed 12/28/18   Page 4 of 5



                        Harris & Harris                                 NCO Financial Systems, Inc.
                        111 W. Jackson Blvd Suite 400                   507 Prudential Road
                        Chicago, IL 60604                               Horsham, PA 19044

                        Helfrich & Delozier                             Nelson Watson & Assoc.
                        4000 Mitchellville Rd Ste 416                   80 Merrimack St., Lower Level
                        Bowie, MD 20716-3104                            Haverhill, MA 01830

                        IRG                                             Northway Financial
                        PO Box 23892                                    200-15225 104 Avenue
                        Portland, OR 97223                              Surrey, BC Canada V3R 6Y8

                        LabCorp                                         Orchard Bank
                        PO Box 8011                                     PO Box 19268
                        Burlington, NC 27216-8011                       Portland, OR 97280-0268

                        M&T Bank                                        Orlans, PC
                        PO Box 4091                                     PO Box 2548
                        Buffalo, NY 14240-4091                          Leesburg, VA 20177

                        Maredith LLC                                    Payday Max
                        204 Washington Ave. #102B                       1712 Pioneer Ave. #1410
                        La Plata, MD 20646                              Cheyenne, WY 82001

                        Montgomery Ward's                               PGEFCU
                        1112 7th Avenue                                 PO Box 1166
                        Monroe, WI 53566                                Upper Marlboro, MD 20773-1166

                        Mr. Cooper                                      PNC Bank
                        PO Box 619098                                   2730 Liberty Ave
                        Dallas, TX 75261                                Pittsburgh, PA 15222-4704

                        Nathan D. Willner, Esq.                         Prestige Financial Services
                        Lyons Doughty Veldhuis                          PO Box 26707
                        PO Box 1269                                     Salt Lake City, UT 84126-0707
                        Mount Laurel, NJ 08054-7269
                                                                        Prince George's Community Federal
                        National Rehabilitation Hospital                Credit
                        PO Box 43606                                    c/o Silverman Theologow, LLP
                        Washington, DC 20010                            11200 Rockville Pike #520
                                                                        Rockville, MD 20852
                        Navy FCU
                        PO Box 3302
                        Merrifield, VA 22119-3302
THE WEISS LAW
  GROUP, LLC
04 IVY LANE SUITE 650
REENBELT, MD 20770
   (301) 924–4400
                                                                      –4–
                                       Case 18-25500    Doc 17-1   Filed 12/28/18   Page 5 of 5



                        Receivables Performance Mgmt                 University of Maryland Charles Regional
                        44th Ave W                                   701 East Charles St.
                        Lynnwood, WA 98036                           PO Box 1070
                                                                     La Plata, MD 20646
                        RSC
                        PO Box 5508                                  US Fast Cash
                        Sioux Falls, SD 57117                        PO Box 111
                                                                     Miami, OK 74355
                        Safeco/Liberty Mutual
                        c/o Brount Joseph                            Verizon
                                                                     Bankruptcy Department
                        Seventh Avenue                               404 Brock Dr
                        1112 7th Ave                                 Bloomington, IL 61701-2654
                        Monroe, WI 53566-1364
                                                                     Village Green LLN
                        Sheffield Neighborhood Ass'n, Inc.           2111 Thesis Circle
                        c/o Stephen H. Helfrich, Esq.                Raleigh, NC 27603
                        4000 Mitchellville Road, #416
                        Bowie, MD 20716                              Vince Enterprise
                                                                     c/o Bennett Law Group
                        State Of Maryland CCU                        10542 S. Jordan Gateway # 200
                        300 W Preston St                             South Jordan, UT 84095
                        Baltimore, MD 21201-2308
                                                                     Virginia Employment Commission
                        Suntrust Bank                                PO Box 26971
                        303 Peachtreet St, N.E.                      Richmond, VA 23261-6971
                        Atlanta, GA 30308
                                                                     World Gym
                        Target National Bank                         c/o Bennett Law Group
                        PO Box 673                                   10542 South Jackson Gateway #200
                        Minneapolis, MN 55440-0673                   South Jordan, UT 84095

                        TD Bank, N.A.
                        1701 Route 70 East
                        Cherry Hill, NJ 08034

                        TRS Recovery Services Inc.
                        14141 SW Freeway
                        Sugar Land, TX 77478

                        Unique Sports Academy
                        109 Post Office Road
                        Waldorf, MD 20602

THE WEISS LAW
  GROUP, LLC
04 IVY LANE SUITE 650
REENBELT, MD 20770
   (301) 924–4400
                                                                   –5–
